DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126. Claim 6 is missing from the original claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al (2008/0187190) (herein “Shin”).	In regards to claim 1, Shin teaches a sanitized fingerprint scanner (See; Abstract) comprising: a housing (See; p[0033] for a housing formed over the fingerprint contact surface); one or more signaling lights to instruct one or more users (See; Fig. 1 and p[0038] for an output unit 170 such as a display device to provide guide messages to a user); one or more sensors to detect the presence of the one or more users (See; Fig. 1 and p[0037] for a sensor unit 160 which detects a user’s finger approaching the fingerprint contact surface); one or more ultraviolet light arrays (See; Fig. 1 and p[0031] for a sterilizing light source 150 which emits ultraviolet light); and a fingerprint scanner having a fingerprint scanner surface (See; Fig. 1 for fingerprint contact surface 121 and image sensor 140), the sanitized fingerprint scanner configured to: obtain one or more fingerprints of a first user at the fingerprint scanner surface (See; p[0027] for a basic fingerprint recognition process); after obtaining the one or more fingerprints of the first user, enabling the one or more ultraviolet light arrays to radiate light toward the fingerprint scanner surface (See; Fig. 2 and p[0041], p[0044] where the sterilizing light source is turned on (S207) when a user’s finger detaches from the device  (S205) to sterilize after each access), and after radiating the ultraviolet light toward the fingerprint scanner surface for a predetermined period of time, authorizing a second user to use the fingerprint scanner (See; Fig. 2 and p[0050] where the sterilizing light source is turned off (S215) after a predetermined period of time has passed (S213)).

	In regards to claim 2, Shin teaches wherein the one or more sensors are configured to halt an ongoing ultraviolet sanitizing process upon detection of a user's hand, finger, or other object (See; Fig. 2 and p[0049] where if a user is detected during a sterilization process (S209), turn off sterilizing light source (S211)).

	In regards to claim 3, Shin teaches wherein the one or more ultraviolet light arrays are configured to emit ultraviolet light including UVA (315-400 nm), UVB (280-315 nm), UVC (100-280 nm, including far-UVC 207-222 nm), or a combination thereof (See; p[0031] where ultraviolet rays of a wavelength of 100nm – 400nm are output).
	In regards to claim 4, Shin teaches wherein each bulb of the one or more ultraviolet light arrays is configured to emit multiple types of ultraviolet light (See; p[0031] where ultraviolet ray of a wavelength of 100nm – 400nm are output, thus covering multiple ultraviolet light types UVA, UVB and UVC).	In regards to claim 10, Shin teaches wherein the sanitized fingerprint scanner has a slip-in base configured to receive the fingerprint scanner (See; Fig. 4 where it appears the fingerprint scanner 510 slips into the housing of device 400).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5, 7-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al (2008/0187190) (herein “Shin”).	In regards to claim 5, Shin fails to explicitly teach wherein power is supplied to the sanitized fingerprint scanner by a USB port. However it was very well known in the art at the time of filing to use a USB port to supply power to stand alone fingerprint scanners and portable electronics in general. Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to supply power to Shin’s fingerprint device via a USB port as commonly done in the related art to save money on manufacturing costs. 

	In regards to claim 7, Shin fails to explicitly teach wherein housing is formed by a molding, injection molding, or three-dimensional (3D) printing process. However it was very well known in the art at the time of filing to use the commonly used manufacturing processes above to produce housings for electronic devices. Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the well-known manufacturing process above to save money on manufacturing costs by using existing technologies. 

	In regards to claim 8, Shin fails to explicitly teach wherein housing is formed of acrylonitrile butadiene styrene (ABS), poly carbonate (PC), polyvinyl chloride (PVC), or a combination thereof. However the above materials are all commonly used, well known polymers of plastic used in electronic housings. Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the well-known manufacturing materials above to save money on manufacturing costs by using existing technologies / materials for housing manufacture.

	In regards to claim 9, Shin fails to explicitly teach wherein housing has a crane- like structure. However, please refer to MPEP §2144.04(IV)(B)which indicates that changes in shape are a matter of obvious design choice absent persuasive evidence that the particular shape configuration is significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Additionally, please refer to MPEP §2144.04(I) which indicates that a mere aesthetic design choice that relates only to ornamentation which has no discernable function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See In re Seid, 161 F.2d, 229, 73 USPQ 431 (CCPA 1947). It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the shape of Shin’s housing to be “crane-like”. Such a modification would merely constitute a design choice absent evidence of a proven significance or discernable function of the particularly claimed shape
	In regards to claim 11, Shin fails to explicitly teach wherein the sanitized fingerprint scanner has an adjustable base configured to receive the fingerprint scanner (See; Figs. 3-5 for various different bases which may receive a fingerprint scanner). However It is well known in the art to use adjustable bases to accommodate different types / sizes of devices. Therefore it would have been obvious to one or ordinary skill in the art at the time of filing to use an adjustable base so as to allow different sized fingerprint scanners to be used, increasing the useable range of scanners with the fingerprint scanner device. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627